1

2                                UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     ROBERT LINZY BELLON,                            Case No. 3:19-cv-00118-RCJ-WGC
6        Petitioner,
                                                      ORDER
7            v.
8
      WARDEN BRIAN WILLIAMS, et al.,
9
         Respondents.
10

11

12          This action is a pro se petition for a writ of habeas corpus, under 28 U.S.C.
13   § 2241, by Robert Linzy Bellon, a Nevada prisoner. Bellon claims the Nevada
14   Department of Corrections has miscalculated his parole eligibility date in a manner that
15   violates his federal constitutional rights. While reserving judgment regarding the
16   procedural viability and merits of Bellon’s petition, the Court determines that it warrants
17   a response by the respondents. The respondents will be served with the petition and will
18   be directed to show cause why the writ should not be granted. See 28 U.S.C. § 2243.
19          IT IS THEREFORE ORDERED that the Clerk of the Court is directed to add
20   Aaron D. Ford, Attorney General of the State of Nevada, as counsel for Respondents.
21          IT IS FURTHER ORDERED that the Clerk of the Court is directed to
22   electronically serve upon Respondents a copy of the petition for writ of habeas corpus,
23   and a copy of this order.
24          IT IS FURTHER ORDERED that Respondents will have 30 days from the date of
25   this order to file a notice of appearance.
26          IT IS FURTHER ORDERED that Respondents will have 60 days from the date of
27   this order to answer or otherwise respond to the petition.
28
                                                  1
1           IT IS FURTHER ORDERED that, if Respondents file an answer, Petitioner will

2    have 60 days from the date on which the answer filed to file a reply. If Respondents file

3    a motion to dismiss, Petitioner will have 60 days from the date on which the motion is

4    filed to file a response to the motion to dismiss, and Respondents will, thereafter, have

5    30 days to file a reply.

6

7                       1st day
            DATED THIS ___  day of
                                of ______________________,
                                   March, 2019.            2019.
8

9
                                                     ROBERT C. JONES,
10                                                   UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
